DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CHARLES and GAIL FAIDLEY,
                           Appellants,

                                    v.

                STATE FARM INSURANCE COMPANY,
                            Appellee.

                              No. 4D20-198

                              [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE17-1228(21).

  Erin M. Berger and Melissa A. Giasi of Giasi Law P.A., Tampa, for
appellants.

    Kristi Bergemann Rothell of Methe & Rothell, P.A., West Palm Beach,
for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.